Citation Nr: 0433649	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  00-20 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a left hip disability.

2.  Entitlement to a disability rating in excess of 10 
percent for shortening of the left lower extremity.

3.  Entitlement to a compensable rating for a right arm 
disability.

4.  Entitlement to service connection for a psychiatric 
condition as secondary to numerous service-connected physical 
disabilities.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2000 decision of the New York, New York, 
Department of Veterans Affairs (VA), Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was scheduled for a hearing before a Veterans Law 
Judge of the Board at the Board on February 9, 2005.  In 
November 2004, the Board learned that the veteran wished to 
cancel that hearing, and instead have a video hearing before 
the Board at the RO.  The veteran's motion to reschedule his 
hearing is granted.  38 C.F.R. § 20.702(c) (2004).

The case is remanded to the RO for the following action:

The veteran should be scheduled for a 
video hearing in accordance with 
38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.704 (2003). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

